 

Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 30,
2014, is by and among xG Technology, Inc., a Delaware corporation with
headquarters located at 240 S. Pineapple Avenue, Suite 701, Sarasota, FL 34236
(the “Company”), and each of the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.          The Company and each Buyer desire to enter into this transaction to
purchase the Preferred Shares (as defined below) and related Warrants (as
defined below) set forth herein.

 

B.           The Company will sell and issue the Preferred Shares (as defined
below) and the Shares (as defined below) to each Buyer pursuant to a currently
effective shelf registration statement on Form S-3, which has at least
$5,000,000 of unallocated securities, including Common Stock (as defined below),
and preferred stock, $0.00001 par value per share (the “Preferred Stock”)
registered thereunder (Registration Number 333-197820) (the “Registration
Statement”), which Registration Statement has been declared effective in
accordance with the Securities Act of 1933, as amended (the “1933 Act”), by the
United States Securities and Exchange Commission (the “SEC”).

 

C.           The Company will sell and issue the Warrants (as defined below) and
the Warrant Shares (as defined below) to each Buyer provided for herein without
registration under the 1933 Act (as defined below), in reliance upon the
provisions of Section 4(a)(2) of the 1933 Act, Rule 506 of Regulation D
promulgated under the 1933 Act, and such other exemptions from the registration
requirements of the 1933 Act as may be available with respect to any or all of
the purchases/exchanges of the Warrants and Warrants Shares to be made
hereunder.

 

D.          The Company has authorized a new series of convertible Preferred
Stock of the Company designated as Series A Convertible Preferred Stock,
$0.00001 par value, the terms of which are set forth in the certificate of
designations for such series of Preferred Stock (the “Certificate of
Designations”) in the form attached hereto as Exhibit A (together with any
convertible preferred shares issued in replacement thereof in accordance with
the terms thereof, the “Preferred Shares”), which Preferred Shares shall be
convertible into Common Stock (such shares of Common Stock issuable pursuant to
the terms of the Certificate of Designations, including, without limitation,
upon conversion or otherwise, collectively, the “Conversion Shares”), in
accordance with the terms of the Certificate of Designations.

 

E.           Each Buyer wishes to purchase, and the Company wishes to sell, at
the Closing (as defined below) upon the terms stated in this Agreement, (i) the
aggregate number of Preferred Shares set forth opposite such Buyer’s name in
column (3) on the Schedule of Buyers (which aggregate amount for all Buyers
shall be 750,000 Preferred Shares and shall collectively be referred to herein
as the “Preferred Shares”), and (ii) a warrant to acquire up to the aggregate
number of shares of Common Stock set forth opposite such Buyer’s name in column
(4) on the Schedule of Buyers, in the form attached hereto as Exhibit B (the
“Warrants”) (as exercised, collectively, the “Warrant Shares”).

 

 

 

 

F.           The Preferred Shares, the Conversion Shares, the Warrants, the
Warrant Shares and the Commitment Shares (as defined below) are collectively
referred to herein as the “Securities.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.            PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.

 

(a)         Preferred Shares and Warrants. The Company shall issue and sell to
each Buyer, and each Buyer severally, but not jointly, shall purchase from the
Company on the Closing Date (as defined below), the aggregate number of
Preferred Shares, as is set forth opposite such Buyer’s name in column (3) on
the Schedule of Buyers, along with a Warrant to acquire up to the aggregate
number of Warrant Shares as is set forth opposite such Buyer’s name in column
(4) on the Schedule of Buyers.

 

(b)         Closing. The closing (the “Closing”) of the purchase of the
Preferred Shares and the Warrants shall occur at the offices of Greenberg
Traurig, LLP, MetLife Building, 200 Park Avenue, New York, NY 10166. The date
and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New York time,
on the third (3rd) Trading Day (as defined in the Warrants) after the date
hereof (or such earlier date as is mutually agreed to by the Company and each
Buyer).

 

(c)         Purchase Price. The aggregate purchase price for the Preferred
Shares and the Warrants to be purchased by each Buyer at the Closing (the
“Purchase Price”) shall be the amount set forth opposite such Buyer’s name in
column (5) on the Schedule of Buyers.

 

(d)         Commitment Shares. In consideration for the Buyer’s execution and
delivery of this Agreement, at the Closing, the Company shall deliver to such
Buyer 3% of the Purchase Price in shares of Common Stock (the “Commitment
Shares”) as set forth on column (6) of the Schedule of Buyers. The Commitment
Shares shall be issued pursuant to the Registration Statement.

 

(e)         Payment of Purchase Price; Deliveries. On the Closing Date, (x) each
Buyer shall pay its respective Purchase Price to the Company for the Preferred
Shares and the Warrants to be issued and sold to such Buyer at the Closing, by
wire transfer of immediately available funds in accordance with the Company’s
written wire instructions, (less, in the case of any applicable Buyer, the
amounts withheld pursuant to Section 4(j)), and (y)  the Company shall (A)
deliver to each Buyer certificates representing such aggregate number of
Preferred Shares as is set forth opposite such Buyer’s name in column (3) of the
Schedule of Buyers, (B) deliver to each Buyer a Warrant to initially acquire up
to the aggregate number of Warrant Shares as is set forth opposite such Buyer’s
name in column (4) on the Schedule of Buyers, duly executed on behalf of the
Company and registered in the name of such Buyer or its designee, (C) deliver to
each Buyer certificates representing such aggregate number of Commitment Shares
as is set forth opposite such Buyer’s name in column (6) of the Schedule of
Buyers, and (D) deliver to each such Buyer the other documents, instruments and
certificates set forth in Section 6 duly executed on behalf of the Company.

 

2

 

  

2.            BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that:

 

(a)          Organization; Validity; Enforcement. Such Buyer is either an
individual or an entity duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. This Agreement has been duly and validly authorized, executed and
delivered on behalf of such Buyer and constitutes the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(b)          No Conflicts. The execution, delivery and performance by such Buyer
of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby and the other Transaction Documents will not (i) result in a
violation of the organizational documents of such Buyer, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except, in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

(c)          Short Sale. Each Buyer represents and warrants to the Company that
at no time prior to the date of this Agreement has any Restricted Person (as
defined herein) engaged in or effected, in any manner whatsoever, directly or
indirectly, any (i) “short sale” (as such term is defined in Rule 200 of
Regulation SHO of the 1934 Act (as defined herein)) of the Common Stock or (ii)
hedging transaction, which establishes a Net Short Position (as defined herein)
with respect to the Common Stock.

 

(d)          Investment Purpose. Each Buyer is acquiring the Warrants and the
Warrant Shares as principal for its own account and not with a view to or for
distributing or reselling such Warrants or Warrant Shares or any part thereof in
violation of 1933 Act or any applicable state securities law, has no present
intention of distributing any of such Warrants or Warrant Shares in violation of
the 1933 Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other Persons to distribute or
regarding the distribution of such Warrants or Warrant Shares in violation of
the 1933 Act or any applicable state securities law (this representation and
warranty not limiting any Buyer’s right to sell the Warrants and the Warrant
Shares at any time pursuant to any registration statement registering the resale
thereof or otherwise in compliance with applicable federal and state securities
laws). Each Buyer is acquiring the Warrants and the Warrant Shares hereunder in
the ordinary course of its business.

 

3

 

  

(e)          Accredited Buyer Status. Each Buyer is an "accredited Buyer" as
that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
1933 Act.

 

(f)          Reliance on Exemptions. Each Buyer understands that the Warrants
and the Warrant Shares may be offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Buyer's compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Buyer to acquire the Warrants and the Warrant Shares.

 

(g)          Information. Each Buyer understands that its investment in the
Warrants and the Warrant Shares involves a high degree of risk. Each Buyer (i)
is able to bear the economic risk of an investment in the Warrants and the
Warrant Shares including a total loss thereof, (ii) has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the proposed investment in the Warrants and the Warrant
Shares and (iii) has had an opportunity to ask questions of and receive answers
from the officers of the Company concerning the financial condition and business
of the Company and others matters related to an investment in the Warrants and
the Warrant Shares. Neither such inquiries nor any other due diligence
investigations conducted by the Buyers or their respective representatives shall
modify, amend or affect each Buyer's right to rely on the Company's
representations and warranties contained in Section 3 below. Each Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Warrants and the Warrant Shares.

 

(h)          Transfer or Sale. Each Buyer understands that (i) the Warrants and
the Warrant Shares may not be offered for sale, sold, assigned or transferred
unless (A) registered pursuant to the 1933 Act or (B) an exemption exists
permitting such Warrants and the Warrant Shares to be sold, assigned or
transferred without such registration; (ii) any sale of the Warrants and the
Warrant Shares made in reliance on Rule 144 under the 1933 Act may be made only
in accordance with the terms of Rule 144 under the 1933 Act and further, if Rule
144 under the 1933 Act is not applicable, any resale of the Warrants and the
Warrant Shares under circumstances in which the seller (or the Person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the1933 Act) may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder.

 

3.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a)          Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, either individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Transaction Documents. Other than the Persons (as defined
below) set forth in the SEC Documents (as defined below) the Company has no
Subsidiaries. “Subsidiaries” means any Person in which the Company, directly or
indirectly, (I) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (II) controls or operates all or any part of
the business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.”

 

4

 

 

(b)          Authorization; Enforcement; Validity. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents and to issue the Securities in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Preferred Shares, the
reservation for issuance and issuance of the Conversion Shares issuable under
the Certificate of Designations with respect to the Preferred Shares, the
issuance of the Warrants and the reservation for issuance and issuance of the
Warrant Shares issuable upon exercise of the Warrants and the issuance of the
Commitment Shares) have been duly authorized by the Company’s board of directors
and (other than the filing with the SEC of the prospectus supplement required by
the Registration Statement pursuant to Rule 424(b) under the 1933 Act (the
“Prospectus Supplement”) supplementing the base prospectus forming part of the
Registration Statement (the “Prospectus”) and any other filings as may be
required by the SEC and by any state securities agencies or the Principal Market
(as defined below)) no further filing, consent or authorization is required by
the Company, its board of directors or its stockholders or other governing body.
This Agreement has been, and the other Transaction Documents will be prior to
the Closing, duly executed and delivered by the Company, and each constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. The Certificate of Designations in
the form attached hereto as Exhibit A has been filed with the Secretary of State
of the State of Delaware and is in full force and effect, enforceable against
the Company in accordance with its terms and has not been amended. “Transaction
Documents” means, collectively, this Agreement, the Certificate of Designations,
the Preferred Shares, the Warrants, the Irrevocable Transfer Agent Instructions
(as defined below) and each of the other agreements and instruments entered into
or delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.

 

5

 

  

(c)          Issuance of Securities; Registration Statement. The issuance of the
Commitment Shares, Preferred Shares and the Warrants are duly authorized and,
upon issuance in accordance with the terms of the Transaction Documents, shall
be validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, mortgages, defects, claims, liens, pledges, charges, taxes,
rights of first refusal, encumbrances, security interests and other encumbrances
(collectively “Liens”) with respect to the issuance thereof. As of the Closing,
the Company shall have reserved from its duly authorized capital stock not less
than 250% of the sum of (i) the maximum number of Conversion Shares issuable
pursuant to the terms of the Certificate of Designations, including, without
limitation, upon conversion or otherwise (assuming for such purpose that (x)
such Preferred Shares are convertible at the initial Conversion Price (as
defined in the Certificate of Designations), (y) dividends on the Preferred
Shares shall accrue through the twelve month anniversary of the Closing Date and
will be converted in shares of Common Stock at a dividend conversion price equal
to the initial Conversion Price and (z) any such conversion shall not take into
account any limitations on the conversion of the Preferred Shares set forth in
the Certificate of Designations), and (ii) the maximum number of Warrant Shares
issuable upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants) (the
“Required Reserve Amount”). “Common Stock” means (i) the Company’s shares of
common stock, $0.00001 par value per share, and (ii) any capital stock into
which such common stock shall have been changed or any share capital resulting
from a reclassification of such common stock. The issuance of the Conversion
Shares and the Warrant Shares are duly authorized, and upon issuance in
accordance with the Certificate of Designations or exercise in accordance with
the Warrants (as the case may be), the Conversion Shares and the Warrant Shares,
respectively, when issued, will be validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, taxes or Liens with respect to
the issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. The issuance by the Company of the Preferred Shares,
Conversion Shares and Commitment Shares has been registered under the 1933 Act,
the Preferred Shares, Conversion Shares and Commitment Shares are being issued
pursuant to the Registration Statement and all of the Preferred Shares,
Conversion Shares and Commitment Shares are freely transferable and freely
tradable by each of the Buyers without restriction, whether by way of
registration or some exemption therefrom. The Registration Statement is
effective and available for the issuance of the Preferred Shares, Conversion
Shares and Commitment Shares thereunder and the Company has not received any
notice that the SEC has issued or intends to issue a stop-order with respect to
the Registration Statement or that the SEC otherwise has suspended or withdrawn
the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so. The “Plan of
Distribution” section under the Registration Statement permits the issuance and
sale of the Preferred Shares, Conversion Shares and Commitment Shares hereunder
and as contemplated by the other Transaction Documents. Upon receipt of the
Securities, each of the Buyers will have good and marketable title to the
Securities. The Registration Statement and any prospectus included therein,
including the Prospectus and the Prospectus Supplement, complied in all material
respects with the requirements of the 1933 Act and the 1934 Act and the rules
and regulations of the SEC promulgated thereunder and all other applicable laws
and regulations. At the time the Registration Statement and any amendments
thereto became effective, at the date of this Agreement and at each deemed
effective date thereof pursuant to Rule 430B(f)(2) of the 1933 Act, the
Registration Statement and any amendments thereto complied and will comply in
all material respects with the requirements of the 1933 Act and did not and will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus and any amendments or supplements thereto
(including, without limitation the Prospectus Supplement), at the time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, complied, and will comply, in all material respects with the requirements
of the 1933 Act and did not, and will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company meets all of the requirements for the use of Form
S-3 under the 1933 Act for the offering and sale of the Preferred Shares,
Conversion Shares and Commitment Shares contemplated by this Agreement and the
other Transaction Documents, and the SEC has not notified the Company of any
objection to the use of the form of the Registration Statement pursuant to Rule
401(g)(1) under the 1933 Act. The Registration Statement meets the requirements
set forth in Rule 415(a)(1)(x) under the 1933 Act. At the earliest time after
the filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the 1933 Act) relating to any of the Securities, the Company was not and is not
an “Ineligible Issuer” (as defined in Rule 405 under the 1933 Act). The Company
(i) has not distributed any offering material in connection with the offer or
sale of any of the Securities and (ii) until no Buyer holds any of the
Securities, shall not distribute any offering material in connection with the
offer or sale of any of the Securities to, or by, any of the Buyers (if
required), in each case, other than the Registration Statement, the Prospectus
or the Prospectus Supplement. The offering of the Preferred Shares, Conversion
Shares and Commitment Shares has been registered with the SEC on Form S-3 under
the 1933 Act, and the Preferred Shares, Conversion Shares and Commitment Shares
are being offered pursuant to Rule 415 promulgated under the 1933 Act. The
offering of the Warrants are made without registration under the 1933 Act in
reliance upon the provisions of Section 4(a)(2) of the 1933 Act, Rule 506 of
Regulation D promulgated under the 1933 Act, and such other exemptions from the
registration requirements of the 1933 Act as may be available with respect to
any or all of the purchases/exchanges of the Warrants and the Warrant Shares to
be made hereunder.

 

6

 



 

(d)          No Conflicts. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Preferred Shares, the
Warrants, the Commitment Shares, the Conversion Shares and the Warrant Shares
and the reservation for issuance of the Conversion Shares and the Warrant
Shares) will not (i) result in a violation of the Certificate of Incorporation
(as defined below) (including, without limitation, any certificates of
designation contained therein), the Certificate of Designations or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company, or Bylaws (as defined below), (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, foreign, federal and state securities laws and
regulations and the rules and regulations of the Nasdaq Capital Market (the
“Principal Market”)) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except, in the case of clause (ii) or (iii) above, to the extent
such violations that could not reasonably be expected to have a Material Adverse
Effect.

 

(e)          Consents. Except as disclosed in the Prospectus, the Company is not
required to obtain any consent from, authorization or order of, or make any
filing or registration with (other than the filing with the SEC of the
Prospectus Supplement and a Form D, and any other filings as may be required by
the 1933 Act, any state securities agencies and the rules and regulations of the
Principal Market, any court, Governmental Entity (as defined below) or any other
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under, or contemplated by,
the Transaction Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain at or prior to the Closing have been obtained
or effected on or prior to the Closing Date, and neither the Company nor any of
its Subsidiaries are aware of any facts or circumstances which might prevent the
Company from obtaining or effecting any of the registration, application or
filings contemplated by the Transaction Documents. The Company is not in
violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future. “Governmental Entity”
means any (i) nation, state, county, city, town, village, district, or other
political jurisdiction of any nature; (ii) federal, state, local, municipal,
foreign, or other government; (iii) governmental or quasi-governmental authority
of any nature (including any governmental agency, branch, department, official,
or entity and any court or other tribunal); (iv) multi-national organization or
body; or (v) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature or instrumentality of any of the foregoing, including any
entity or enterprise owned or controlled by a government or a public
international organization or any of the foregoing.

 

7

 

  

(f)          Acknowledgment Regarding Buyer’s Purchase of Securities. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144 promulgated under the 1933 Act (or a successor rule thereto)
(collectively, “Rule 144”)) of the Company or any of its Subsidiaries or (iii)
to its knowledge, a “beneficial owner” of more than 10% of the shares of Common
Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “1934 Act”)). The Company further acknowledges that no
Buyer is acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(g)          Placement Agent. Neither the Company nor any of its Subsidiaries
has engaged any placement agent or other agent in connection with the offer or
sale of the Securities.

 

(h)          No Integrated Offering. None of the Company, its Subsidiaries or
any of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company. None of the
Company, its Subsidiaries, their affiliates nor any Person acting on their
behalf will take any action or steps that would cause the offering of any of the
Securities to be integrated with other offerings of securities of the Company.

 

(i)           Dilutive Effect. The Company understands and acknowledges that the
number of Conversion Shares and Warrant Shares will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Preferred Shares in accordance with
this Agreement and the Certificate of Designations and its obligation to issue
the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants are, in each case, absolute and unconditional,
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.

 

8

 

  

(j)          Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement or stockholder rights plan) or other
similar anti-takeover provision under the Certificate of Incorporation, Bylaws
or other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable to any Buyer as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any Buyer’s ownership
of the Securities. The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
shares of Common Stock or a change in control of the Company or any of its
Subsidiaries.

 

(k)          SEC Documents; Financial Statements. During the two (2) years prior
to the date hereof, or for as long as the Company has had SEC reporting
obligations under the 1934 Act, the Company has filed all reports, schedules,
forms, proxy statements, statements and other documents required to be filed by
it with the SEC pursuant to the reporting requirements of the 1934 Act (all of
the foregoing filed prior to the date hereof and all exhibits and appendices
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC documents prior to the expiration of
any such extension. True, correct and complete copies of each of the SEC
Documents are available on the EDGAR system. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”), consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to any of the Buyers which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made. The Company is not currently contemplating to amend or restate any of
the financial statements (including, without limitation, any notes or any letter
of the independent accountants of the Company with respect thereto) included in
the SEC Documents (the “Financial Statements”), nor is the Company currently
aware of facts or circumstances which would require the Company to amend or
restate any of the Financial Statements, in each case, in order for any of the
Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC. The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.

 

9

 

 

(l)          Absence of Certain Changes. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, except as
disclosed in the SEC Documents filed subsequent to such Form 10-K, there has
been no material adverse change and no material adverse development in the
business, assets, liabilities, properties, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
of its Subsidiaries. Since the date of the Company’s most recent audited
financial statements contained in a Form 10-K, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any material capital expenditures, individually or in the aggregate,
outside of the ordinary course of business. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing will not be, Insolvent (as defined below). For purposes of this
Section 3(l), “Insolvent” means, (I) with respect to the Company and its
Subsidiaries, on a consolidated basis, (i) the present fair saleable value of
the Company’s and its Subsidiaries’ assets is less than the amount required to
pay the Company’s and its Subsidiaries’ total Indebtedness (as defined below),
(ii) the Company and its Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company and its
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature; and (II) with respect to the
Company and each Subsidiary, individually, (i) the present fair saleable value
of the Company’s or such Subsidiary’s (as the case may be) assets is less than
the amount required to pay its respective total Indebtedness, (ii) the Company
or such Subsidiary (as the case may be) is unable to pay its respective debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature. Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital.

 

10

 

 

(m)         No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise) that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
could have a material adverse effect on any Buyer’s investment hereunder or
(iii) could have a Material Adverse Effect.

 

(n)          Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Company or any
of its Subsidiaries or Bylaws or their organizational charter, certificate of
formation or certificate of incorporation or bylaws, respectively. Neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for possible violations which could not, individually or in the aggregate,
have a Material Adverse Effect. Without limiting the generality of the
foregoing, the Company is not in violation of any of the rules, regulations or
requirements of the Principal Market and has no knowledge of any facts or
circumstances that could reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Since July 19,
2013, (i) the Common Stock has been listed or designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(o)          Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company or any Subsidiary, any
director, officer, agent, employee or other Person acting on behalf of the
Company or any of its Subsidiaries has, in the course of its actions for, or on
behalf of, the Company or any of its Subsidiaries (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of, in any material respect,
any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

(p)          Sarbanes-Oxley Act. The Company and each Subsidiary is in
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002,
and all applicable rules and regulations promulgated by the SEC thereunder that
are effective as of the date hereof and as of the Closing Date.

 

11

 

  

(q)          Transactions With Affiliates. Except as set forth in the SEC
Documents, none of the officers or directors of the Company or any of its
Subsidiaries and, to the knowledge of the Company, none of the employees or
affiliates of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee, affiliate
or, to the knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other Person in which any such officer, director, employee
or affiliate has a substantial interest or is an employee, officer, director,
affiliate, trustee or partner, in each case other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

(r)          Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) 100,000,000 shares of Common Stock,
of which, 26,143,011 are issued and outstanding and, except as disclosed in the
SEC Documents, no shares are reserved for issuance pursuant to securities (other
than the Preferred Shares and the Warrants) exercisable or exchangeable for, or
convertible into, shares of Common Stock and (ii) 10,000,000 shares of preferred
stock, of which none are issued and outstanding. 2,284 shares of Common Stock
are held in treasury. All of such outstanding shares are duly authorized and
have been, or upon issuance will be, validly issued and are fully paid and
non-assessable. 9,324,581 shares of the Company’s issued and outstanding Common
Stock on the date hereof are owned by Persons who are “affiliates” (as defined
in Rule 405 of the 1933 Act and calculated based on the assumption that only
officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries. Except as disclosed in the SEC Documents, to the
Company’s knowledge, no Person owns 10% or more of the Company’s issued and
outstanding shares of Common Stock (calculated based on the assumption that all
Convertible Securities (as defined below), whether or not presently exercisable
or convertible, have been fully exercised or converted (as the case may be)
taking account of any limitations on exercise or conversion (including
“blockers”) contained therein without conceding that such identified Person is a
10% stockholder for purposes of federal securities laws). (i) Except as
disclosed in the SEC Documents, none of the Company’s or any Subsidiary’s
capital stock is subject to preemptive rights or any other similar rights or any
Liens suffered or permitted by the Company or any Subsidiary; (ii) except as set
forth in the SEC Documents, there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional capital
stock of the Company or any of its Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries;
(iii) except as set forth in the SEC Documents, there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing material Indebtedness of the Company or any
of its Subsidiaries or by which the Company or any of its Subsidiaries is or may
become bound; (iv) except as set forth in the SEC Documents, there are no
financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries; (v) except as set forth in the SEC
Documents, there are no agreements or arrangements under which the Company or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act (except pursuant to this Agreement); (vi) except
as set forth in the SEC Documents, there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) except as set forth in the SEC documents, there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities; (viii) except as set forth
in the SEC documents, neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The Company has furnished to the Buyers true, correct and
complete copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all Convertible Securities (as defined below) and the material
rights of the holders thereof in respect thereto.

 

12

 

  

(s)          Indebtedness and Other Contracts. Neither the Company nor any of
its Subsidiaries (i) except as set forth in the SEC Documents, has any
outstanding Indebtedness (as defined below), (ii) except as set forth in the SEC
Documents, is a party to any contract, agreement or instrument, the violation of
which, or default under which, by the other party(ies) to such contract,
agreement or instrument could reasonably be expected to result in a Material
Adverse Effect, (iii) is in violation of any term of, or in default under, any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money (other than
trade accounts payable incurred in the ordinary course of business), (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business consistent with past practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof.

 

13

 

  

(t)          Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such, which would have a Material Adverse Effect. No
director, officer or employee of the Company or any of its subsidiaries has
willfully violated 18 U.S.C. §1519 or engaged in spoliation in reasonable
anticipation of litigation. Without limitation of the foregoing, there has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company, any of its Subsidiaries or
any current or former director or officer of the Company or any of its
Subsidiaries. The SEC has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
1933 Act or the 1934 Act, including, without limitation, the Registration
Statement.

 

(u)          Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(v)         Employee Relations. Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union. The Company believes that its and its Subsidiaries’ relations with their
respective employees are good. No executive officer (as defined in Rule 501(f)
promulgated under the 1933 Act) or other key employee of the Company or any of
its Subsidiaries has notified the Company or any such Subsidiary that such
officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

14

 

  

(w)         Title. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and have good and marketable title to
all personal property owned by them which is material to the business of the
Company and its Subsidiaries, in each case, free and clear of all Liens except
for Permitted Liens (as defined in the Certificate of Designations) and such
other Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries. Any real property and facilities
held under lease by the Company or any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any of its Subsidiaries.

 

(x)          Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, original works of
authorship, patents, patent rights, copyrights, original works, inventions,
licenses, approvals, governmental authorizations, trade secrets and other
intellectual property rights and all applications and registrations therefor
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted and as presently proposed to be conducted. None of
the Company’s or its Subsidiaries’ Intellectual Property Rights have expired,
terminated or been abandoned, or are expected to expire, terminate or be
abandoned, within three years from the date of this Agreement. The Company has
no knowledge of any infringement by the Company or any of its Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company or any of its
Subsidiaries, being threatened, against the Company or any of its Subsidiaries
regarding their Intellectual Property Rights. Neither the Company nor any of its
Subsidiaries is aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings.

 

(y)          Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as defined below), (ii) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

15

 



 

(z)          Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(aa)        Tax Status. The Company and each of its Subsidiaries (i) has made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

(bb)       Internal Accounting and Disclosure Controls. The Company and each of
its Subsidiaries maintains internal control over financial reporting (as such
term is defined in Rule 13a-15(f) under the 1934 Act) that is designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are designed to
provide reasonable assurance that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Except as set forth in the SEC Documents, neither the Company nor
any of its Subsidiaries has received any notice or correspondence from any
accountant or other Person relating to any potential material weakness or
significant deficiency in any part of the internal controls over financial
reporting of the Company or any of its Subsidiaries.

 

(cc)        Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

16

 



 

(dd)       Investment Company Status. The Company is not, and upon consummation
of the sale of the Securities will not be, an “investment company,” an affiliate
of an “investment company,” a company controlled by an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(ee)        Manipulation of Price. Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, directly or indirectly, (i) taken any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company or any of its Subsidiaries to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries.

 

(ff)         U.S. Real Property Holding Corporation. Neither the Company nor any
of its Subsidiaries is, or has ever been, and so long as any of the Securities
are held by any of the Buyers, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended, and the Company and each Subsidiary shall so certify upon any
Buyer’s request.

 

(gg)       Registration Eligibility. The Company is eligible to register the
issuance and sale of the Preferred Shares, Conversion Shares and Commitment
Shares to the Buyers using Form S-3 promulgated under the 1933 Act.

 

(hh)       Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance and sale of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(ii)          Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(jj)          Public Utility Holding Act. None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

 

(kk)        Federal Power Act. None of the Company nor any of its Subsidiaries
is subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(ll)          No Additional Agreements. The Company does not have any agreement
or understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

17

 

  

(mm)      Management. Except as set forth in Schedule 3(mm) hereto, during the
past five year period, no current or former officer or director or, to the
knowledge of the Company, no current ten percent (10%) or greater stockholder of
the Company or any of its Subsidiaries has been the subject of:

 

(i)          a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such Person, or any partnership in which such person was a
general partner at or within two years before the filing of such petition or
such appointment, or any corporation or business association of which such
person was an executive officer at or within two years before the time of the
filing of such petition or such appointment;

 

(ii)         a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations that do not relate to
driving while intoxicated or driving under the influence);

 

(iii)        any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(A)        Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(B)         Engaging in any type of business practice; or

 

(C)         Engaging in any activity in connection with the purchase or sale of
any security or commodity or in connection with any violation of securities laws
or commodities laws;

 

(iv)        any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v)         a finding by a court of competent jurisdiction in a civil action or
by the SEC or other authority to have violated any securities law, regulation or
decree and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi)        a finding by a court of competent jurisdiction in a civil action or
by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

 

18

 

  

(nn)       Illegal or Unauthorized Payments; Political Contributions. Neither
the Company nor any of its Subsidiaries nor, to the Company’s knowledge, any of
the officers, directors, employees, agents or other representatives of the
Company or any of its Subsidiaries or any other business entity or enterprise
with which the Company or any Subsidiary is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.

 

(oo)       Money Laundering. The Company and its Subsidiaries are in compliance
with, and have not previously violated, the USA Patriot Act of 2001 and all
other applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, without limitation, (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(pp)       Registration Rights. No holder of securities of the Company has
rights to the registration of any securities of the Company because of the
filing of the Registration Statement or the issuance of the Securities hereunder
that could expose the Company to material liability or any Buyer to any
liability or that could impair the Company’s ability to consummate the issuance
and sale of the Securities in the manner, and at the times, contemplated hereby,
which rights have not been waived by the holder thereof as of the date hereof.

 

(qq)       Stock Option Plans. Each stock option granted by the Company was
granted (i) in accordance with the terms of the applicable stock option plan of
the Company and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable law. No stock option granted under the
Company's stock option plan has been backdated. The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 

19

 

  

(rr)         No Disagreements with Accountants and Lawyers. There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise, between the Company and the accountants and lawyers
formerly or presently employed by the Company and the Company is current with
respect to any fees owed to its accountants and lawyers which could affect the
Company's ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.

 

(ss)        Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. All of the written information furnished after the date
hereof by or on behalf of the Company or any of its Subsidiaries to each Buyer
pursuant to or in connection with this Agreement and the other Transaction
Documents, taken as a whole, will be true and correct in all material respects
as of the date on which such information is so provided and will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by the Company but which has not been
so publicly disclosed. All financial projections and forecasts that have been
prepared by or on behalf of the Company or any of its Subsidiaries and made
available to you have been prepared in good faith based upon reasonable
assumptions and represented, at the time each such financial projection or
forecast was delivered to each Buyer, the Company’s best estimate of future
financial performance (it being recognized that such financial projections or
forecasts are not to be viewed as facts and that the actual results during the
period or periods covered by any such financial projections or forecasts may
differ from the projected or forecasted results). The Company acknowledges and
agrees that no Buyer makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 2.

 

(tt)         Private Placement; Compliance. Assuming that each Buyer is an
“accredited investor” (as defined in Rule 501 of Regulation D), no registration
under the 1933 Act is required for the offer and sale of the Warrants by the
Company to each Buyer as contemplated hereby.

 

4.            COVENANTS.

 

(a)          Maintenance of Registration Statement  For so long as any of the
Preferred Shares remain outstanding, the Company shall use its reasonable best
efforts to maintain the effectiveness of the Registration Statement for the
issuance thereunder of the Conversion Shares, provided that if at any time while
the Preferred Shares are outstanding the Company shall be ineligible to utilize
Form S-3 (or any successor form) for the purpose of issuance of the Conversion
Shares, the Company shall promptly amend the Registration Statement on such
other form as may be necessary to maintain the effectiveness of the Registration
Statement for this purpose. If at any time following the date hereof the
Registration Statement is not effective or is not otherwise available for the
issuance of the Conversion Shares or any prospectus contained therein is not
available for use, the Company shall immediately notify the holders of the
Preferred Shares in writing that the Registration Statement is not then
effective or a prospectus contained therein is not available for use and
thereafter shall promptly notify such holders when the Registration Statement is
effective again and available for the issuance of the Conversion Shares or such
prospectus is again available for use.

 

20

 



 

(b)         Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses.

 

(i)          Except as provided in this Agreement and other than periodic
reports required to be filed pursuant to the 1934 Act, the Company shall not
file with the SEC any amendment to the Registration Statement that relates to
the Buyer, this Agreement or the other Transaction Documents or the transactions
contemplated hereby or thereby or file with the SEC any Prospectus Supplement
that relates to the Buyer, this Agreement or the other Transaction Documents or
the transactions contemplated hereby or thereby with respect to which (a) the
Buyer shall not previously have been advised, (b) the Company shall not have
given due consideration to any comments thereon received from the Buyer or its
counsel, or (c) the Buyer shall reasonably object after being so advised, unless
the Company reasonably has determined that it is necessary to amend the
Registration Statement or make any supplement to the Prospectus to comply with
the 1933 Act or any other applicable law or regulation, in which case the
Company shall promptly (but in no event later than 24 hours) so inform the
Buyer, the Buyer shall be provided with a reasonable opportunity to review and
comment upon any disclosure relating to the Buyer and the Company shall
expeditiously furnish to the Buyer an electronic copy thereof. In addition, for
so long as, in the reasonable opinion of counsel for the Buyer, the Prospectus
(or in lieu thereof, the notice referred to in Rule 173(a) under the 1933 Act)
is required to be delivered in connection with any acquisition or sale of the
Preferred Shares, Conversion Shares or Commitment Shares by the Buyer, the
Company shall not file any Prospectus Supplement with respect to such securities
without delivering or making available a copy of such Prospectus Supplement,
together with the Prospectus, to the Buyer promptly.

 

(ii)         The Company has not made, and agrees that unless it obtains the
prior written consent of the Buyer it will not make, an offer relating to the
Securities that would constitute an “issuer free writing prospectus” as defined
in Rule 433 promulgated under the Securities Act (an “Issuer Free Writing
Prospectus”) or that would otherwise constitute a “free writing prospectus” as
defined in Rule 405 promulgated under the Securities Act (a “Free Writing
Prospectus”) required to be filed by the Company or the Buyer with the SEC or
retained by the Company or the Buyer under Rule 433 under the 1933 Act. The
Buyer has not made, and agrees that unless it obtains the prior written consent
of the Company it will not make, an offer relating to the Securities that would
constitute a Free Writing Prospectus required to be filed by the Company with
the SEC or retained by the Company under Rule 433 under the 1933 Act. Any such
Issuer Free Writing Prospectus or other Free Writing Prospectus consented to by
the Buyer or the Company is referred to in this Agreement as a “Permitted Free
Writing Prospectus.” The Company agrees that (x) it has treated and will treat,
as the case may be, each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus and (y) it has complied and will comply, as the case may be,
with the requirements of Rules 164 and 433 under the Securities Act applicable
to any Permitted Free Writing Prospectus, including in respect of timely filing
with the SEC, legending and record keeping.

 

21

 

  

(c)          Prospectus Delivery. Immediately prior to execution of this
Agreement, the Company shall have delivered to the Buyer, and as soon as
practicable after execution of this Agreement the Company shall file, a
Prospectus Supplement with respect to the Preferred Shares, Conversion Shares
and Commitment Shares to be issued on the Closing Date, as required under, and
in conformity with, the 1933 Act, including Rule 424(b) thereunder. The Company
shall provide the Buyer a reasonable opportunity to comment on a draft of each
Prospectus Supplement and any Issuer Free Writing Prospectus, shall give due
consideration to all such comments and, subject to the provisions of Section
4(b) hereof, shall deliver or make available to the Buyer, without charge, an
electronic copy of each form of Prospectus Supplement, together with the
Prospectus, and any Permitted Free Writing Prospectus on the Closing Date. The
Company consents to the use of the Prospectus (and of any Prospectus Supplements
thereto) in accordance with the provisions of the 1933 Act and with the
securities or “blue sky” laws of the jurisdictions in which the Preferred
Shares, Commitment Shares and Conversion Shares may be sold by the Buyer, in
connection with the offering and sale of the Preferred Shares, Commitment Shares
and Conversion Shares and for such period of time thereafter as the Prospectus
(or in lieu thereof, the notice referred to in Rule 173(a) under the 1933 Act)
is required by the 1933 Act to be delivered in connection with sales of the
Preferred Shares, Commitment Shares and Conversion Shares. If during such period
of time any event shall occur that in the judgment of the Company and its
counsel is required to be set forth in the Registration Statement or the
Prospectus or any Permitted Free Writing Prospectus or should be set forth
therein in order to make the statements made therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading, or if it is necessary to amend the Registration Statement or
supplement or amend the Prospectus or any Permitted Free Writing Prospectus to
comply with the 1933 Act or any other applicable law or regulation, the Company
shall forthwith prepare and, subject to Section 4(b) above, file with the SEC an
appropriate amendment to the Registration Statement or Prospectus Supplement to
the Prospectus (or supplement to the Permitted Free Writing Prospectus) and
shall expeditiously furnish or make available to the Buyer an electronic copy
thereof.

 

(d)          Stop Orders. The Company shall advise the Buyer promptly (but in no
event later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Permitted Free
Writing Prospectus or for any additional information; (ii) of the Company’s
receipt of notice of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or prohibiting or suspending the use
of the Prospectus or any Prospectus Supplement, or of the suspension of
qualification of the Preferred Shares, Conversion Shares and Commitment Shares
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; (iii) of the Company becoming
aware of the happening of any event, which makes any statement of a material
fact made in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus in order to state a material
fact required by the 1933 Act to be stated therein or necessary in order to make
the statements then made therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or of the necessity to
amend the Registration Statement or supplement the Prospectus or any Permitted
Free Writing Prospectus to comply with the 1933 Act or any other law or (iv) if
at any time following the date hereof the Registration Statement is not
effective or is not otherwise available for the issuance of the Conversion
Shares or any Prospectus contained therein is not available for use for any
other reason. The Company shall not be required to disclose to the Buyer the
substance or specific reasons of any of the events set forth in clauses (i)
through (iv) of the immediately preceding sentence, but rather, shall only be
required to disclose that the event has occurred. Thereafter, the Company shall
promptly notify such holders when the Registration Statement, the Prospectus,
any Permitted Free Writing Prospectus and/or any amendment or supplement
thereto, as applicable, is effective and available for the issuance of the
Conversion Shares. If at any time the SEC shall issue any stop order suspending
the effectiveness of the Registration Statement or prohibiting or suspending the
use of the Prospectus or any Prospectus Supplement, the Company shall use its
reasonable best efforts to obtain the withdrawal of such order at the earliest
possible time.

 

22

 

 

(e)          Blue Sky. Except with regards to the filing of a Form D and
complying with any state securities agencies’ requirements upon the filing of a
Form D, if required, the Company, on or before the Closing Date, shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to, qualify the Securities for sale to the Buyers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date. Without limiting any other obligation of
the Company under this Agreement, the Company shall timely make all filings and
reports relating to the offer and sale of the Securities required under all
applicable securities laws (including, without limitation, all applicable
federal securities laws and all applicable “Blue Sky” laws), and the Company
shall comply with all applicable federal, state and local laws, statutes, rules,
regulations and the like relating to the offering and sale of the Securities to
the Buyers.

 

(f)          Reporting Status. Until the date on which no Preferred Shares or
Warrants are outstanding (the “Reporting Period”), the Company shall timely file
(or obtain an extension in respect thereof and file within such extension
period) all reports required to be filed with the SEC pursuant to the 1934 Act,
and the Company shall not terminate its status as an issuer required to file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would no longer require such reports or would otherwise permit such
termination.

 

(g)          Use of Proceeds. The Company will use the proceeds from the sale of
the Securities for general corporate purposes, but not, directly or indirectly,
for (i) the satisfaction of any indebtedness of the Company or any of its
Subsidiaries (other than payment of trade payables in the ordinary course of
business), (ii) the redemption or repurchase of any securities of the Company or
any of its Subsidiaries or (iii) the settlement of any outstanding litigation.

 

(h)          Financial Information. The Company agrees to send the following to
each Buyer during the Reporting Period, unless filed with the SEC through EDGAR
and are available to the public through the EDGAR system, (i) within two (2)
Business Days after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim reports or
any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same day as the
release thereof, facsimile copies of all press releases issued by the Company or
any of its Subsidiaries and (iii) copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.

 

23

 

  

(i)           Listing. The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Underlying
Securities upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as the case may be) (subject to official notice of issuance) (but in
no event later than the Closing Date) and shall use reasonable best efforts to
maintain such listing or designation for quotation (as the case may be) of all
Underlying Securities from time to time issuable under the terms of the
Transaction Documents on such national securities exchange or automated
quotation system. The Company shall use reasonable best efforts to maintain the
Common Stock’s listing or authorization for quotation (as the case may be) on
the Principal Market, The New York Stock Exchange, the NYSE MKT, the Nasdaq
Capital Market or the Nasdaq Global Select Market (each, an “Eligible Market”).
Neither the Company nor any of its Subsidiaries shall take any action which
could be reasonably expected to result in the delisting or suspension of the
Common Stock on an Eligible Market. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 4(i).
“Underlying Securities” means the (i) Conversion Shares, (ii) the Warrant Shares
and (iv) any capital stock of the Company issued or issuable with respect to the
Conversion Shares, the Warrant Shares, the Certificate of Designations, the
Preferred Shares or the Warrants, respectively, including, without limitation,
(1) as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise and (2) shares of capital stock of the Company
into which the shares of Common Stock are converted or exchanged and shares of
capital stock of a Successor Entity (as defined in the Warrants) into which the
shares of Common Stock are converted or exchanged, in each case, without regard
to any limitations on conversion of the Preferred Shares or exercise of the
Warrants.

 

(j)           Fees. The Company shall reimburse Greenberg Traurig, LLP (counsel
to the lead investor) for all reasonable, documented costs and expenses incurred
by it in connection with preparing and delivering the Transaction Documents
(including, without limitation, all reasonable, documented legal fees and
disbursements in connection therewith, and due diligence expenses in connection
with the transactions contemplated thereby, which amount may be withheld by a
Buyer (at the request of Greenberg Traurig, LLP) from its Purchase Price at any
Closing or paid by the Company upon termination of this Agreement on demand by
Greenberg Traurig, LLP, less $15,000 which was previously advanced to Greenberg
Traurig, LLP by the Company, provided, however, that the amount payable by the
Company to Greenberg Traurig, LLP under any and all of the Transaction Documents
shall not exceed $35,000 in the aggregate unless agreed to in writing by the
Company. The Company shall be responsible for the payment of any transfer agent
fees or DTC (as defined below) fees relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

 

24

 

 

(k)          Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Buyer.

 

(l)           Disclosure of Transactions and Other Material Information. The
Company shall, within the time required under the 1934 Act, file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement), and the form
of Warrants) (including all attachments, the “8-K Filing”). From and after the
filing of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) delivered to any of the Buyers by the Company or
any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated
under the Transaction Documents, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate. The Company shall not,
and the Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents, not to, provide any Buyer
with any material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the 8-K Filing without the express
prior written consent of such Buyer (which may be granted or withheld in such
Buyer’s sole discretion). In the event of a breach of any of the foregoing
covenants by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of such Buyer), in addition to any other remedy
provided herein or in the Transaction Documents, such Buyer shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information, as
applicable, without the prior approval by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees or agents;
provided the Buyer shall have first provided written notice to the Company that
it believes it has received information that constitutes material, non-public
information, the Company shall have at least 48 hours to publicly disclose such
material, non-public information prior to any such disclosure by the Buyer or
demonstrate to the Buyer in writing why such information does not constitute
material, non-public information, and (assuming the Buyer and Buyer’s counsel
disagree with the Company’s determination) the Company shall have failed to
publicly disclose such material, non-public information within such time period.
No Buyer shall have any liability to the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees, stockholders or
agents, for any such disclosure. To the extent that the Company delivers any
material, non-public information to a Buyer without such Buyer's consent, the
Company hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
any Buyer, to make any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the applicable Buyer which may be granted or withheld in such Buyer’s sole
discretion), the Company shall not (and shall cause each of its Subsidiaries and
affiliates to not) disclose the name of such Buyer in any filing (other than the
8-K Filing or as required by applicable law and regulations), announcement,
release or otherwise. Notwithstanding anything contained in this Agreement to
the contrary and without implication that the contrary would otherwise be true,
the Company expressly acknowledges and agrees that no Buyer has had, and no
Buyer shall have (unless expressly agreed to by a particular Buyer after the
date hereof in a written definitive and binding agreement executed by the
Company and such particular Buyer (it being understood and agreed that no Buyer
may bind any other Buyer with respect thereto)), any duty of confidentiality
with respect to, or a duty not to trade on the basis of, any material,
non-public information regarding the Company or any of its Subsidiaries.

 

25

 



 

(m)         Additional Issuance of Securities.

 

(i)          The Company agrees that for the period commencing on the date
hereof and ending on the date immediately following the ninety (90) day
anniversary of the Closing Date (provided that such period shall be extended by
the number of days during such period and any extension thereof contemplated by
this proviso on which the Registration Statement is not effective or any
prospectus contained therein is not available for use) (the “Restricted
Period”), neither the Company nor any of its Subsidiaries shall directly or
indirectly issue, offer, sell, grant any option or right to purchase, or
otherwise dispose of (or announce any issuance, offer, sale, grant of any option
or right to purchase or other disposition of) any equity security or any
equity-linked or related security (including, without limitation, any “equity
security” (as that term is defined under Rule 405 promulgated under the 1933
Act), any Convertible Securities, any debt, any preferred stock or any purchase
rights) (any such issuance, offer, sale, grant, disposition or announcement
(each a “Subsequent Placement”). Notwithstanding the foregoing, this Section
4(m)(i) shall not apply to the issuance of Excluded Securities (as defined
below).

 

26

 

  

(ii)         For the purpose of this Agreement,

 

(A)        “Excluded Securities” means (A) shares of Common Stock or standard
options to purchase Common Stock to directors, officers or employees of the
Company in their capacity as such pursuant to an Approved Stock Plan (as defined
below), provided that the exercise price of any such options is not lowered,
none of such options are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such options are otherwise
materially changed in any manner that adversely affects any of the Buyers; (B)
shares of Common Stock issued upon the conversion or exercise of Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) issued prior to
the date hereof, provided that the conversion price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) is not lowered,
none of such Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (A) above) are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) are otherwise
materially changed in any manner that adversely affects any of the Buyers; (C)
the Conversion Shares, (D) the Warrant Shares,(E) shares of Common Stock
issuable pursuant to that certain Purchase Agreement, dated September 19, 2014,
by and between the Company and Lincoln Park Capital Fund, LLC (as in effect as
of the date hereof, the “Equity Line Agreement”), (F) shares of Common Stock
issuable pursuant to that certain Equity Distribution Agreement, dated November
18, 2014, by and between the Company and Roth Capital Partners, LLC (as in
effect as of the date hereof, the “Equity Distribution Agreement”); provided
that with respect to the issuance of shares of Common Stock pursuant to the
Equity Distribution Agreement, such issuances shall not occur until after sixty
(60) days from the date hereof; (G) $2 million of shares of Common Stock,
including any offering in which affiliates of the Company may participate; and
(H) any borrowing that the Company may undertake as secured by its intellectual
property.

 

(B)         “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company or any of its Subsidiaries in their capacity as
such.

 

(C)         “Convertible Securities” means any capital stock or other security
of the Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

(n)         Reservation of Shares. So long as any of the Preferred Shares or
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, shares of
Common Stock in an amount no less than the Required Reserve Amount. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is not sufficient to meet the Required Reserved Amount, the Company will
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company's
obligations pursuant to the Transaction Documents, in the case of an
insufficient number of authorized shares, obtaining stockholder approval of an
increase in such authorized number of shares, and voting the management shares
of the Company in favor of an increase in the authorized shares of the Company
to ensure that the number of authorized shares is sufficient to meet the
Required Reserved Amount.

 

27

 

  



(o)          Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any Governmental Entity, except where such violations would not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.

 

(p)          Variable Rate Transaction. So long as any Preferred Shares or
Warrants remain outstanding, the Company and each Subsidiary shall be prohibited
from effecting or entering into an agreement to effect any Subsequent Placement
involving a Variable Rate Transaction (excluding (i) issuances pursuant to the
Equity Distribution Agreement after sixty (60) days from the date hereof and
(ii) issuances pursuant to the Equity Line Agreement) without the prior written
consent of the Buyers (which consent may be withheld, delayed or conditioned in
the Buyers’ sole discretion). “Variable Rate Transaction” means a transaction in
which the Company or any Subsidiary (i) issues or sells any Convertible
Securities either (A) at a conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of, or quotations for,
the shares of Common Stock at any time after the initial issuance of such
Convertible Securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such Convertible Securities or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock, other than pursuant to a customary “weighted
average” anti-dilution provision or (ii) enters into any agreement (including,
without limitation, an “equity line of credit” or an “at-the-market offering”
other than the Equity Line Agreement or the Equity Distribution Agreement)
whereby the Company or any Subsidiary may sell securities at a future determined
price (other than standard and customary “preemptive” or “participation”
rights). Each Buyer shall be entitled to obtain injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages.

 

(q)          Participation Right. From the date hereof through the second
anniversary of the Closing Date, neither the Company nor any of its Subsidiaries
shall, directly or indirectly, effect any Subsequent Placement unless the
Company shall have first complied with this Section 4(q). The Company
acknowledges and agrees that the right set forth in this Section 4(q) is a right
granted by the Company, separately, to each Buyer.

 

28

 

  

(i)          At least one (1) Trading Day prior to any proposed or intended
Subsequent Placement, the Company shall deliver to each Buyer a written notice
(each such notice, a “Pre-Notice”), which Pre-Notice shall not contain any
information (including, without limitation, material, non-public information)
other than: (i) if the proposed Offer Notice (as defined below) constitutes or
contains material, non-public information, a statement asking whether the Buyer
is willing to accept material non-public information or (ii) if the proposed
Offer Notice does not constitute or contain material, non-public information,
(A) a statement that the Company proposes or intends to effect a Subsequent
Placement, (B) a statement that the statement in clause (A) above does not
constitute material, non-public information and (C) a statement informing such
Buyer that it is entitled to receive an Offer Notice (as defined below) with
respect to such Subsequent Placement upon its written request. Upon the written
request of a Buyer within three (3) Trading Days after the Company’s delivery to
such Buyer of such Pre-Notice, and only upon a written request by such Buyer,
the Company shall promptly, but no later than one (1) Trading Day after such
request, deliver to such Buyer an irrevocable written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the Persons (if known) to which or
with which the Offered Securities are to be offered, issued, sold or exchanged
and (z) offer to issue and sell to or exchange with such Buyer in accordance
with the terms of the Offer 100% of the Offered Securities, provided that the
number of Offered Securities which such Buyer shall have the right to subscribe
for under this Section 4(q) shall be (a) based on such Buyer’s pro rata portion
of the aggregate number of Preferred Shares purchased hereunder by all Buyers
(the “Basic Amount”), and (b) with respect to each Buyer that elects to purchase
its Basic Amount, any additional portion of the Offered Securities attributable
to the Basic Amounts of other Buyers as such Buyer shall indicate it will
purchase or acquire should the other Buyers subscribe for less than their Basic
Amounts (the “Undersubscription Amount”).

 

(ii)         To accept an Offer, in whole or in part, such Buyer must deliver a
written notice to the Company not later than 5:30 p.m. (New York City time) on
the fifth (5th) Business Day after such Buyer’s receipt of the Offer Notice (the
“Offer Period”), setting forth the portion of such Buyer’s Basic Amount that
such Buyer elects to purchase and, if such Buyer shall elect to purchase all of
its Basic Amount, the Undersubscription Amount, if any, that such Buyer elects
to purchase (in either case, the “Notice of Acceptance”). If the Basic Amounts
subscribed for by all Buyers are less than the total of all of the Basic
Amounts, then such Buyer who has set forth an Undersubscription Amount in its
Notice of Acceptance shall be entitled to purchase, in addition to the Basic
Amount subscribed for, the Undersubscription Amount it has subscribed for;
provided, however, if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), such Buyer who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Buyer bears to the total Basic Amounts of all Buyers that have subscribed
for Undersubscription Amounts, subject to rounding by the Company to the extent
it deems reasonably necessary. Notwithstanding the foregoing, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to each Buyer a new
Offer Notice and the Offer Period shall expire on the fifth (5th) Business Day
after such Buyer’s receipt of such new Offer Notice. If the Company does not
receive a Notice of Acceptance from such Buyer in accordance with the terms
herein, such Buyer shall be deemed to have notified the Company that it does not
elect to participate in the Offer.

 

29

 

 

(iii)        The Company shall have ten (10) Business Days from the expiration
of the Offer Period above (i) to offer, issue, sell or exchange all or any part
of such Offered Securities as to which a Notice of Acceptance has not been given
by a Buyer (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

 

(iv)        In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(q)(iii) above), then such Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(q)(ii) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to this Section 4(q) prior to such reduction) and
(ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Buyer so elects to reduce the number or amount
of Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Buyers in accordance with Section 4(q)(i) above.

 

(v)         Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, such Buyer shall acquire from the Company,
and the Company shall issue to such Buyer, the number or amount of Offered
Securities specified in its Notice of Acceptance. The purchase by such Buyer of
any Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and such Buyer of a separate purchase agreement relating
to such Offered Securities reasonably satisfactory in form and substance to such
Buyer and its counsel.

 

(vi)        Any Offered Securities not acquired by a Buyer or other Persons in
accordance with this Section 4(q) may not be issued, sold or exchanged until
they are again offered to such Buyer under the procedures specified in this
Agreement.

 

(vii)       The Company and each Buyer agree that if any Buyer elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby such Buyer shall be required to agree to any restrictions on
trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver, release or the like under
or in connection with, any agreement previously entered into with the Company or
any instrument received from the Company without the prior written consent of
such Buyer.

 

30

 

 

(viii)      Notwithstanding anything to the contrary in this Section 4(q) and
unless otherwise agreed to by such Buyer, the Company shall either confirm in
writing to such Buyer that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case in such a manner such that such Buyer
will not be in possession of any material, non-public information, by the tenth
(10th) Business Day following delivery of the Offer Notice. If by such tenth
(10th) Business Day, no public disclosure regarding a transaction with respect
to the Offered Securities has been made, and no notice regarding the abandonment
of such transaction has been received by such Buyer, such transaction shall be
deemed to have been abandoned and such Buyer shall not be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries. Should the Company decide to pursue such transaction with respect
to the Offered Securities following an abandonment or a deemed abandonment of
such transaction, the Company shall provide such Buyer with another Offer Notice
in accordance with, and subject to, the terms of this Section 4(q) and such
Buyer will again have the right of participation set forth in this Section 4(q).

 

(ix)         The restrictions contained in this Section 4(q) shall not apply in
connection with the issuance of any Excluded Securities. The Company shall not
circumvent the provisions of this Section 4(q) by providing terms or conditions
to one Buyer that are not provided to all.

 

(r)          Passive Foreign Investment Company. The Company shall conduct its
business in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

(s)          Restriction on Redemption and Cash Dividends. So long as any
Preferred Shares remain outstanding, the Company shall not, directly or
indirectly, redeem, or declare or pay any cash dividend or distribution on, any
securities of the Company without the prior express written consent of the
Buyers (other than as required pursuant to the Certificate of Designations).

 

(t)          Corporate Existence. So long as any Preferred Shares remain
outstanding, the Company shall not be party to any Fundamental Transaction (as
such term is defined in the Certificate of Designations) unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Certificate of Designations and the Warrants.

 

(u)         Stock Splits. So long as any Preferred Shares remain outstanding,
the Company shall not effect any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions (or make any
public announcement or disclosure with respect to any of the foregoing) without
the prior written consent of the holders thereof.

 

(v)         No Frustration. So long as the Buyer holds any Securities, neither
the Company nor any of its affiliates or Subsidiaries, nor any of its or their
respective officers, employees, directors, agents or other representatives,
will, without the prior written consent of the Buyer (which consent may be
withheld, delayed or conditioned in the sole discretion of such Buyer), effect,
enter into, announce or recommend to its stockholders any agreement, plan,
arrangement or transaction (or issue, amend or waive any security) that would or
would reasonably be expected to restrict, delay, conflict with or impair the
ability or right of the Company to timely perform its obligations under this
Agreement, the Certificate of Designations or the Warrants, including, without
limitation, the obligation of the Company to timely deliver shares of Common
Stock to the Buyers (or a designee thereof, if applicable) in accordance with
this Agreement, the Certificate of Designations or the Warrants.

 

31

 

  

(w)         Exclusivity. During the period commencing on the date hereof and for
so long as any Preferred Shares remain outstanding, neither the Company nor any
of its affiliates or Subsidiaries, nor any of its or their respective officers,
employees, directors, agents or other representatives, will, without the prior
written consent of the Buyer (which consent may be withheld, delayed or
conditioned in the Buyer’s sole discretion), directly or indirectly: (a)
solicit, initiate, encourage or accept any other inquiries, proposals or offers
from any Person (other than the Buyer) relating to any exchange (i) of any
security of the Company or any of its Subsidiaries for any other security of the
Company or any of its Subsidiaries, except to the extent (x) consummated
pursuant to an exchange registered under a registration statement of the Company
filed pursuant to the 1933 Act and declared effective by the SEC or (y) such
exchange is exempt from registration pursuant to an exemption provided under the
1933 Act (other than Section 3(a)(10) of the 1933 Act) or (ii) of any
indebtedness or other securities of, or claim against, the Company or any of its
Subsidiaries relying on the exemption provided by Section 3(a)(10) of the 1933
Act (any such transaction described in clauses (i) or (ii), an “Exchange
Transaction”); (b) enter into, effect, alter, amend, announce or recommend to
its stockholders any Exchange Transaction with any Person (other than the
Buyer); or (c) participate in any discussions, conversations, negotiations or
other communications with any Person (other than the Buyer) regarding any
Exchange Transaction, or furnish to any Person (other than the Buyer) any
information with respect to any Exchange Transaction, or otherwise cooperate in
any way, assist or participate in, facilitate or encourage any effort or attempt
by any Person (other than the Buyer) to seek an Exchange Transaction involving
the Company or any of its Subsidiaries. Notwithstanding the foregoing or
anything contained herein to the contrary, for so long as any Preferred Shares
remain outstanding, neither the Company nor any of its affiliates or
Subsidiaries, nor any of its or their respective officers, employees, directors,
agents or other representatives, will, without the prior written consent of the
Buyer (which consent may be withheld, delayed or conditioned in the Buyer’s sole
discretion), directly or indirectly, cooperate in any way, assist or participate
in, facilitate or encourage any effort or attempt by any Person (other than the
Buyer) to effect any acquisition of securities or indebtedness of, or claim
against, the Company by such Person from an existing holder of such securities,
indebtedness or claim in connection with a proposed exchange of such securities
or indebtedness of, or claim against, the Company (whether pursuant to Section
3(a)(9) or 3(a)(10) of the 1933 Act or otherwise) (a “Third Party Exchange
Transfer”). The Company, its affiliates and Subsidiaries, and each of its and
their respective officers, employees, directors, agents or other representatives
shall immediately cease and cause to be terminated all existing discussions,
conversations, negotiations and other communications with any Persons (other
than the Buyer) with respect to any of the foregoing. The Company shall promptly
(and in no event later than 24 hours after receipt) notify (which notice shall
be provided orally and in writing and shall identify the Person making the
inquiry, request, proposal or offer and set forth the material terms thereof)
the Buyer after receipt of any inquiry, request, proposal or offer relating to
any Exchange Transaction or Third Party Exchange Transfer, and shall promptly
(and in no event later than 24 hours after receipt) provide copies to the Buyer
of any written inquiries, requests, proposals or offers relating thereto.  The
Company agrees that it and its affiliates and Subsidiaries, and each of its and
their respective officers, employees, directors, agents or other representatives
will not enter into any agreement with any Person subsequent to the date hereof
which prohibits the Company from providing any information to the Buyer in
accordance with this provision. For all purposes of this Agreement, violations
of the restrictions set forth in this Section 4(w) by any Subsidiary or
affiliate of the Company, or any officer, employee, director, agent or other
representative of the Company or any of its Subsidiaries or affiliates shall be
deemed a direct breach of this Section 4(w) by the Company.

 

32

 

  

(x)          Conversion and Exercise Procedures. Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Certificate of Designations set forth the totality of the procedures
required of the Buyers in order to exercise the Warrants or convert the
Preferred Shares. No legal opinion, other information or instructions shall be
required of the Buyers to exercise their Warrants or convert their Preferred
Shares. The Company shall honor exercises of the Warrants and conversions of the
Preferred Shares and shall deliver the Conversion Shares and Warrant Shares in
accordance with the terms, conditions and time periods set forth in the
Certificate of Designations and Warrants.

 

(y)          No Net Short Sales. From the date of this Agreement until such time
as the Buyer no longer holds any Securities, neither the Buyer nor any of its
agents, representatives or affiliates nor any entity managed or controlled by
the Buyer (collectively, the “Restricted Persons” and each of the foregoing is
referred to herein as a “Restricted Person”) shall maintain, in the aggregate, a
Net Short Position.  For purposes hereof, a “Net Short Position” by a Restricted
Person means a position whereby such Restricted Person has executed one or more
sales of Common Stock that is marked as a short sale (but not including any sale
marked “short exempt”) and that is executed at a time when such Restricted
Person does not have an equivalent offsetting long position in the Common Stock
(or is deemed to have a long position hereunder or otherwise in accordance with
Regulation SHO under the 1934 Act); provided, further that no “short sale” shall
be deemed to exist as a result of any failure by the Company (or its agents) to
deliver Conversion Shares or Warrant Shares, respectively, upon conversion of
the Preferred Shares or exercise of the Warrants, respectively, to any
Restricted Person exercising such Preferred Shares or Warrants, as applicable.
For purposes of determining whether a Restricted Person has an equivalent
offsetting long position in the Common Stock, such Restricted Person shall be
deemed to hold “long” all Common Stock that is either (i) then owned by such
Restricted Person, if any, (ii) then issuable to such Restricted Person as
Conversion Shares pursuant to the terms of the Certificate of Designations with
respect to the Preferred Shares then held by such Restricted Person, if any,
(without regard to any limitations on conversion set forth in the Certificate of
Designations and giving effect to any conversion price adjustments that would
take effect given only the passage of time) or (iii) then issuable to such
Restricted Person upon exercise of the Warrants then held by such Restricted
Person, if any, (without regard to any limitation on exercise set forth in the
Warrants and giving effect to any exercise price adjustments that would take
effect given only the passage of time). Notwithstanding the foregoing, nothing
contained herein shall (without implication that the contrary would otherwise be
true) prohibit any Restricted Person from selling “long” (as defined under Rule
200 promulgated under Regulation SHO under the 1934 Act) the Securities or any
other Common Stock then owned by such Restricted Person.

 

33

 

  

(z)          Closing Documents. On or prior to fourteen (14) calendar days after
the Closing Date, the Company agrees to deliver, or cause to be delivered, to
each Buyer and Greenberg Traurig, LLP executed copies of the Transaction
Documents, Securities and other documents required to be delivered to any party
pursuant to Section 6 hereof.

 

(aa)        Certain Transfer Restrictions. The Warrants and the Warrants Shares
constitute “restricted securities” as such term is defined in Rule 144(a)(3) and
may only be disposed of in compliance with U.S. federal securities laws and
applicable state securities or “Blue Sky” laws.  Without limiting the generality
of the foregoing, except for a transfer to an affiliate of a Buyer or a bona
fide pledge of the Warrants or the Warrant Shares, the Warrants and the Warrant
Shares may not be offered for sale, sold, transferred, assigned, pledged or
otherwise distributed unless (i) such offer, sale, transfer, assignment, pledge
or distribution is subsequently registered under the 1933 Act, (ii) a Buyer
shall have delivered to the Company an opinion of counsel reasonably acceptable
to the Company, in a form generally acceptable to the Company, to the effect
that such Warrants or Warrant Shares to be offered for sale, sold, transferred,
assigned, pledged or otherwise distributed may be offered for sale, sold,
transferred, assigned, pledged or otherwise distributed pursuant to an exemption
from such registration, or (iii) such Warrants or Warrant Shares can be offered
for sale, sold, transferred, assigned, pledged or otherwise distributed pursuant
to Rule 144 or Rule 144A promulgated under the 1933 Act, as applicable. In
furtherance of the foregoing, except as otherwise provided below and elsewhere
in this Agreement, certificates for the Warrant Shares shall bear a legend which
shall be in substantially the following form until such shares are covered by an
effective registration statement filed with the SEC:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION.”

 

The applicable Warrant shall bear substantially the following legend:

 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO
THIS WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SUCH SECURITIES ACT
AND APPLICABLE STATE LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION.”

 

34

 

 

5.            REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a)          Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Preferred Shares and
the Warrants in which the Company shall record the name and address of the
Person in whose name the Preferred Shares and the Warrants have been issued
(including the name and address of each transferee), the number of the Preferred
Shares held by such Person, the number of Conversion Shares issuable upon
conversion of the Preferred Shares and the number of Warrant Shares issuable
upon exercise of the Warrants held by such Person. The Company shall keep the
register open and available at all times during business hours for inspection of
any Buyer or its legal representatives.

 

(b)          Transfer Agent Instructions. The Company shall issue irrevocable
instructions to Continental Stock Transfer & Trust (together with any subsequent
transfer agent, the “Transfer Agent”) in the form previously provided to the
Company (the “Irrevocable Transfer Agent Instructions”) to issue certificates or
credit shares to the applicable balance accounts at Depository Trust Company
(“DTC”), as applicable, registered in the name of each Buyer or its respective
nominee(s), for the Preferred Shares, the Commitment Shares, the Conversion
Shares and the Warrant Shares in such amounts as specified from time to time by
each Buyer to the Company upon delivery of the Preferred Shares, conversion of
the Preferred Shares, issuance pursuant to the Certificate of Designations or
the exercise of the Warrants (as the case may be). The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b) will be given by the Company to
the Transfer Agent with respect to the Securities, and that the Securities shall
otherwise be freely transferable on the books and records of the Company. If a
Buyer effects a sale, assignment or transfer of the Securities, the Company
shall permit the transfer and shall promptly instruct the Transfer Agent to
issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Buyer to effect such sale, transfer or assignment. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to each
Buyer. Accordingly, the Company acknowledges that the remedy at law for a breach
of its obligations under this Section 5(b) will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Section 5(b), that each Buyer shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required. The Company
shall cause its counsel to issue the legal opinion referred to in the
Irrevocable Transfer Agent Instructions to the Transfer Agent to the extent
required or requested by the Transfer Agent. Any fees (with respect to the
Transfer Agent, counsel to the Company or otherwise) associated with the
issuance of such opinion shall be borne by the Company.

 

(c)          Legends. Certificates and any other instruments evidencing the
Preferred Shares, the Conversion Shares and the Commitment Shares shall not bear
any restrictive or other legend. Certificates and any other instruments
evidencing the Warrants and the Warrant Shares shall bear the restrictive legend
as set forth in Section 4(aa).

 

35

 

  

6.            ADDITIONAL CLOSING DELIVERIES OF THE COMPANY.

 

(a)          Deliveries. The Company shall deliver to each Buyer on the Closing
Date each of the following:

 

(i)          The opinion of Robinson Brog Leinwand Greene Genovese & Gluck P.C.,
the Company’s counsel, dated as of the Closing Date, in the form previously
provided to the Company.

 

(ii)         A copy of the Irrevocable Transfer Agent Instructions, in the form
previously provided to the Company, that have been delivered to and acknowledged
in writing by the Transfer Agent.

 

(iii)        A certificate evidencing the formation and good standing of the
Company and each of its Subsidiaries in each such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction of formation as of a date within ten (10) days of the Closing Date.

 

(iv)        A certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction, if any, in which the Company conducts business and
is required to so qualify, as of a date within ten (10) days of the Closing
Date.

 

(v)         A certified copy of the Certificate of Incorporation and the
Certificate of Designations as certified by the Secretary of State of Delaware
within two (2) days of the Closing Date.

 

(vi)        A certificate, in the form previously provided to the Company,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3(b) as adopted by the Company’s
board of directors in a form reasonably acceptable to such Buyer, (ii) the
Certificate of Incorporation and the Certificate of Designations and (iii) the
Bylaws, each as in effect at the Closing.

 

(vii)       A letter from the Transfer Agent certifying the number of shares of
Common Stock outstanding on the Closing Date immediately prior to the Closing.

 

(viii)      Such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as such Buyer or its counsel may
reasonably request.

 

7.            TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within three (3) Trading Days after the date hereof, then either the Company or
such Buyer, by written notice, shall have the right to terminate its obligations
under this Agreement with respect to itself at any time on or after the close of
business on such date without liability of any party to any other party;
provided, however, (i) the right to terminate this Agreement under this Section
7 shall not be available to any party if the failure of the transactions
contemplated by this Agreement to have been consummated by such date is the
result of such party’s breach of this Agreement and (ii) the abandonment of the
sale and purchase of the Preferred Shares and the Warrants shall be applicable
only to such Buyer providing such written notice; provided further that no such
termination shall affect any obligation of the Company under this Agreement to
reimburse such Buyer for the expenses described in Section 4(j) above. Nothing
contained in this Section 7 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

 

36

 

 

8.            MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY
OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY.

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

(c)          Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

37

 

  

(d)          Severability; Maximum Payment Amount. If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). Notwithstanding anything to
the contrary contained in this Agreement or any other Transaction Document (and
without implication that the following is required or applicable), it is the
intention of the parties that in no event shall amounts and value paid by the
Company and/or any of its Subsidiaries (as the case may be), or payable to or
received by any of the Buyers, under the Transaction Documents (including
without limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law. Accordingly,
if any obligation to pay, payment made to any Buyer, or collection by any Buyer
pursuant to the Transaction Documents is finally judicially determined to be
contrary to any such applicable law, such obligation to pay, payment or
collection shall be deemed to have been made by mutual mistake of such Buyer,
the Company and its Subsidiaries and such amount shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of such Buyer, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to such
Buyer under the Transaction Documents. For greater certainty, to the extent that
any interest, charges, fees, expenses or other amounts required to be paid to or
received by such Buyer under any of the Transaction Documents or related thereto
are held to be within the meaning of “interest” or another applicable term to
otherwise be violative of applicable law, such amounts shall be pro-rated over
the period of time to which they relate.

 

38

 

  

(e)          Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, their affiliates and Persons
acting on their behalf solely with respect to the matters contained herein and
therein, and this Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein contain the entire understanding of the parties solely with respect to
the matters covered herein and therein; provided, however, nothing contained in
this Agreement or any other Transaction Document shall (or shall be deemed to)
(i) have any effect on any agreements any Buyer has entered into with the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by such Buyer in the Company or (ii) waive, alter, modify
or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to any Buyer or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Buyer and all such agreements shall
continue in full force and effect. Except as specifically set forth herein or
the other Transaction Documents, neither the Company nor any Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and each of the Buyers. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents, all holders of Preferred Shares or all
holders of the Warrants (as the case may be). The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company, any Subsidiary or otherwise. As a material inducement for each
Buyer to enter into this Agreement, the Company expressly acknowledges and
agrees that (i) no due diligence or other investigation or inquiry conducted by
a Buyer, any of its advisors or any of its representatives shall affect such
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document, (ii) nothing contained in the
Registration Statement, the Prospectus or the Prospectus Supplement shall affect
such Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document and (iii) unless a provision of
this Agreement or any other Transaction Document is expressly preceded by the
phrase “except as disclosed in the SEC Documents,” nothing contained in any of
the SEC Documents shall affect such Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document.

 

(f)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:





 

39

 

 

With a copy (for informational purposes only) to:



 

If to the Transfer Agent:

 

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:





 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee of any of the Securities. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each of the Buyers, including, without
limitation, by way of a Fundamental Transaction (as defined in the Warrants)
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Warrants) or a Fundamental Transaction
(as defined in the Certificate of Designations) (unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Certificate of Designations). A Buyer may assign some or all of its
rights hereunder in connection with any transfer of any of its Securities
without the consent of the Company, provided that such assignee agrees in
writing to be bound with respect to the transferred Securities, in which event
such assignee shall be deemed to be a “Buyer” hereunder with respect to such
assigned rights.

 

40

 

  

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 8(k).

 

(i)          Survival. The representations, warranties, agreements and covenants
shall survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)          Indemnification.

 

(i)          In consideration of each Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and all of
its stockholders, partners, members, officers, directors, employees and direct
or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (i)
any misrepresentation or breach of any representation or warranty made by the
Company or any Subsidiary in any of the Transaction Documents, (ii) any breach
of any covenant, agreement or obligation of the Company or any Subsidiary
contained in any of the Transaction Documents or (iii) any cause of action,
suit, proceeding or claim brought or made against such Indemnitee by a third
party (including for these purposes a derivative action brought on behalf of the
Company or any Subsidiary) or which otherwise involves such Indemnitee that
arises out of or results from (A) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (B) any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Securities, (C) any disclosure properly made by such Buyer
pursuant to Section 4(l), or (D) the status of such Buyer either as an investor
in the Company pursuant to the transactions contemplated by the Transaction
Documents or as a party to this Agreement (including, without limitation, as a
party in interest or otherwise in any action or proceeding for injunctive or
other equitable relief); provided, however, that the indemnity contained in
clause (iii) above shall not apply to any Indemnified Liabilities which directly
and primarily result from the fraud, gross negligence or willful misconduct of
an Indemnitee. To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

41

 

  

(ii)         Promptly after receipt by an Indemnitee under this Section 8(k) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 8(k), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(i) the Company has agreed in writing to pay such fees and expenses; (ii) the
Company shall have failed after a reasonable period of time to assume the
defense of such Indemnified Liability and to employ counsel reasonably
satisfactory to such Indemnitee in any such Indemnified Liability; or (iii) the
named parties to any such Indemnified Liability (including any impleaded
parties) include both such Indemnitee and the Company, and such Indemnitee shall
have been advised by counsel, in its reasonable opinion, that a material
conflict of interest on any material issue is likely to exist if the same
counsel were to represent such Indemnitee and the Company (in which case, if
such Indemnitee notifies the Company in writing that it elects to employ
separate counsel at the expense of the Company, then the Company shall not have
the right to assume the defense thereof and such counsel shall be at the expense
of the Company); provided further, that in the case of clauses (i), (ii) and
(iii) above the Company shall not be responsible for the reasonable fees and
expenses of more than one (1) separate legal counsel for such Indemnitee. The
Indemnitee shall reasonably cooperate with the Company in connection with any
negotiation or defense of any such action or Indemnified Liability by the
Company and shall furnish to the Company all information reasonably available to
the Indemnitee which relates to such action or Indemnified Liability. The
Company shall keep the Indemnitee reasonably apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. The
Company shall not be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the Company shall not unreasonably withhold, delay or condition its consent. The
Company shall not, without the prior written consent of the Indemnitee, consent
to entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnitee of a release from all liability in respect to such
Indemnified Liability or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnitee. Following indemnification
as provided for hereunder, the Company shall be subrogated to all rights of the
Indemnitee with respect to all third parties, firms or corporations relating to
the matter for which indemnification has been made. The failure to deliver
written notice to the Company within a reasonable time of the commencement of
any such action shall not relieve the Company of any liability to the Indemnitee
under this Section 8(k), except to the extent that the Company is materially and
adversely prejudiced in its ability to defend such action.

 

42

 

  

(iii)        The indemnification required by this Section 8(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv)        The indemnity agreement contained herein shall be in addition to (A)
any cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 

(l)           Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. It
is expressly understood and agreed that for all purposes of this Agreement, and
without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.

 

(m)         Remedies. Each Buyer, and in the event of assignment by Buyer of its
rights and obligations hereunder, each assignee of Securities, shall have all
rights and remedies set forth in the Transaction Documents and all of the rights
which such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it or any Subsidiary fails to perform, observe, or discharge any or
all of its or such Subsidiary’s (as the case may be) obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Buyers. The Company therefore agrees that the Buyers shall be entitled to
seek specific performance and/or temporary, preliminary and permanent injunctive
or other equitable relief from any court of competent jurisdiction in any such
case without the necessity of proving actual damages and without posting a bond
or other security. The remedies provided in this Agreement and the other
Transaction Documents shall be cumulative and in addition to all other remedies
available under this Agreement and the other Transaction Documents, at law or in
equity (including a decree of specific performance and/or other injunctive
relief).

 

(n)          Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

43

 

  

(o)         Payment Set Aside; Currency. To the extent that the Company makes a
payment or payments to any Buyer hereunder or pursuant to any of the other
Transaction Documents or any of the Buyers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

(p)         Judgment Currency.

 

(i)          If for the purpose of obtaining or enforcing judgment against the
Company in connection with this Agreement or any other Transaction Document in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 8(p) referred to
as the “Judgment Currency”) an amount due in US Dollars under this Agreement,
the conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(A)        the date actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or

 

(B)         the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 8(p)(i)(B) being hereinafter
referred to as the “Judgment Conversion Date”).

 

(ii)         If in the case of any proceeding in the court of any jurisdiction
referred to in Section 8(p)(i)(B) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of U.S. Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(iii)        Any amount due from the Company under this provision shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Agreement or any other Transaction
Document.

 

44

 

  

(q)          Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under the Transaction Documents are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Buyers are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents, and
the Company shall not assert any such claim with respect to such obligations or
the transactions contemplated by the Transaction Documents. The decision of each
Buyer to purchase Securities pursuant to the Transaction Documents has been made
by such Buyer independently of any other Buyer. Each Buyer acknowledges that no
other Buyer has acted as agent for such Buyer in connection with such Buyer
making its investment hereunder and that no other Buyer will be acting as agent
of such Buyer in connection with monitoring such Buyer’s investment in the
Securities or enforcing its rights under the Transaction Documents. The Company
and each Buyer confirms that each Buyer has independently participated with the
Company in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose. The use of a single agreement to
effectuate the purchase and sale of the Securities contemplated hereby was
solely in the control of the Company, not the action or decision of any Buyer,
and was done solely for the convenience of the Company and not because it was
required or requested to do so by any Buyer. It is expressly understood and
agreed that each provision contained in this Agreement and in each other
Transaction Document is between the Company and a Buyer, solely, and not between
the Company and the Buyers collectively and not between and among the Buyers.

 

[signature pages follow]

 



45

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above. 

 

  COMPANY:       xG Technology, Inc.       By: /s/ Roger G. Branton     Name:
Roger G. Branton     Title: Chief Financial Officer

 

46

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  BUYER:       31 Group, LLC       By: /s/ Joshua Sason     Name: Joshua Sason  
  Title: Managing Member

 



47

 

 

Schedule 3(mm)

 

Management

 

None.

 

 

 

 

SCHEDULE OF BUYERS

 

(1)  (2)   (3)    (4)   (5)   (6)  (7)                           Buyer 
Address and Facsimile Number   

Number
of 
Preferred
Shares

    

Number
of 
Warrant
Shares

    

Purchase
Price

    
 
Commitment Shares  Legal Representative’s
Address and Facsimile Number                           31 Group, LLC  
 750,000    375,000   $750,000   33,142 

 

 

 

 

Exhibit A

 

Form of Certificate of Designations

 

 

 

 

Exhibit B

 

Form of Warrant

 



 

